DETAILED ACTION
This office action response the Request for Continued Examination application on 08/18/2022.
Claims 1-5, 7-13, and 15-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on August 18, 2022. Claims 1, 9, 17, and 24 have been amended. Claims 6 and 14 are cancelled. Claim 1-5, 7-13, and 15-30 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 17 and 24 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0249526), (“D1”, hereinafter), in view of CHOI et al. (U.S. Patent Application Publication No. 2013/0135984), (“D2”, hereinafter). 
As per Claim 1, D1 discloses an uplink reference signal transmission method ([see, [0009], a method for transmitting an uplink reference signal]), comprising: 
receiving, by a terminal, first higher layer signaling indicating a plurality of uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive an upper layer message as an RRC message or a system information for indication of  a DL resource (see resource element in Fig. 6)  and a UL resource, (see resource element in Fig. 6), [0089, 0222], and Fig. 6]), 
wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols ([see, e.g., wherein generating a plurality of uplink reference signal, 14 OFDM symbols in case of a normal cyclic prefix (normal CP), [0009, 0124], and Fig. 6]), and 
wherein each uplink reference signal symbol group (i.e., DRS or DMRS) of the plurality of uplink reference signal symbol groups comprises at least one time unit ([see, e.g., a demodulation reference signal (DMRS) is transmitted in a subframe corresponds each slot in time axis, [0133], and Fig. 6]), and 
wherein each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein the resource blocks belonging to the resource block (RB) pair may occupy different subcarriers in each of 2 slots, resource block (RB) exemplarily includes 12 subcarriers in frequency domain, [0071, 0074,  0124], and Fig. 6]); and 
receiving, by the terminal, first control information (i.e., DCI)  using a physical channel (PDCCH) ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]).
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups, and wherein the first control information further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group.  
However, D2 discloses wherein the first control information ([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14]) comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups ([see, [0113], and Fig. 14, the DCI representing includes the uplink scheduling information and system information. However, in [0055-0056], said the uplink reference signal symbol group, such as the DMRS, are positioned in a plurality of group of DMRS symbol of each slot]), and 
wherein the first control information([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14])  further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups ([see, [0079, 0119-0120], and Fig. 14, the UE maps resources in subcarrier in the plurality of resources in subcarriers. Furthermore, in [0119], and Fig. 14, the base station may allocate a slot or a subcarrier of an RB based on DCI, and map the number subcarrier with in the DCI]), and
sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group ([see, [0071], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0119], discloses the RB allocate a slot of symbols and a subcarriers]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 2, D1 and D2  method according to claim 1, and D1 further discloses wherein each uplink reference signal symbol group (i.e., DMRS symbols)  of the plurality of uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., wherein the uplink reference signal symbol group (i.e., DMRS symbols), transmitted on a 3.sup.rd and 9.sup.th SC-FDMA symbol in case of the extended CP, [0139], and Fig. 9]).  
As per Claim 3, D1 and D2  method according to claim 1, and D1 further discloses wherein the 14 symbols comprise symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprise symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix  ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claim 4, D1 and D2  method according to claim 1, and D1 further discloses wherein the time unit is one symbol or two symbols ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain, [0124, 0157-0158], and Fig. 6]).  
As per Claim 5, D1 and D2  method according to claim 1, and D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 7, D1 and D2  method according to claim 1, and D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one subcarrier ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain.times.12 subcarriers in frequency domain, [0124], and Fig. 6]).
As per Claim 8, D1 and D2  method according to claim 1, and D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]).
D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence ([see, [0071, ], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0114, 0119], discloses the RB allocate a slot of symbols and a subcarriers and scheduling a single downlink-shared channel (PDSCH) codeword disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 9, D1 discloses a communication apparatus, comprising: 
a processor ([see, e.g., a processor 151, [0312-0314], and Fig. 15]); and 
a non-transitory memory storing a program for execution by the processor ([see, e.g., a processor 151 and a memory 152, [0312-0314], and Fig. 15]), the program including instructions for: 
sending first higher layer signaling to a user terminal, wherein the first higher layer signaling indicates a plurality of uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive an upper layer message as an RRC message or a system information for indication of  a DL resource (see resource element in Fig. 6)  and a UL resource, (see resource element in Fig. 6), [0089, 0222], and Fig. 6]), 
wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols, and ([see, e.g., wherein generating a plurality of uplink reference signal, 14 OFDM symbols in case of a normal cyclic prefix (normal CP), [0009, 0124], and Fig. 6]), and
wherein each uplink reference signal symbol group of the plurality of uplink reference signal symbol groups comprises at least one-time unit ([see, e.g., a demodulation reference signal (DMRS) is transmitted in a subframe corresponds each slot in time axis, [0133], and Fig. 6]), and
each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein the resource blocks belonging to the resource block (RB) pair may occupy different subcarriers in each of 2 slots, resource block (RB) exemplarily includes 12 subcarriers in frequency domain, [0071, 0074,  0124], and Fig. 6]); and 
sending first control information to the terminal using a physical channel ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]).  
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups, and wherein the first control information further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group.  
However, D2 discloses wherein the first control information ([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14]) comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups ([see, [0113], and Fig. 14, the DCI representing includes the uplink scheduling information and system information. However, in [0055-0056], said the uplink reference signal symbol group, such as the DMRS, are positioned in a plurality of group of DMRS symbol of each slot]), and 
wherein the first control information([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14])  further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups ([see, [0079, 0119-0120], and Fig. 14, the UE maps resources in subcarrier in the plurality of resources in subcarriers. Furthermore, in [0119], and Fig. 14, the base station may allocate a slot or a subcarrier of an RB based on DCI, and map the number subcarrier with in the DCI]), and
sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group ([see, [0071], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0119], discloses the RB allocate a slot of symbols and a subcarriers]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 24, is the method claim corresponding to the apparatus claim 9 that has been rejected above.  Applicant attention is directed to the rejection of claim 9.  Claim 24 is anticipated by method being performed by the apparatus above and therefore is  rejected under the same rational as claim 9.
As per Claim 10, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein each uplink reference signal symbol group of the at least one uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., wherein the uplink reference signal symbol group (i.e., DMRS symbols), transmitted on a 3.sup.rd and 9.sup.th SC-FDMA symbol in case of the extended CP, [0139], and Fig. 9]).  
As per Claim 11, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein the 14 symbols comprises symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprises symbols #o, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claim 12, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein the time unit is one symbol or two symbols; and wherein the at least one time unit in each uplink reference signal symbol group includes a time unit comprising at least one of symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 13, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 15, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one subcarrier ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain.times.12 subcarriers in frequency domain, [0124], and Fig. 6]).
As per Claim 16, D1 and D2 discloses the apparatus according to claim 9, and  D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]); and 
D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence ([see, [0071], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0114, 0119], discloses the RB allocate a slot of symbols and a subcarriers and scheduling a single downlink-shared channel (PDSCH) codeword disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 17, D1 discloses a communication apparatus, comprising: 
a processor ([see, e.g., a processor 151, [0312-0314], and Fig. 15]); and 
a non-transitory memory storing a program for execution by the processor ([see, e.g., a processor 151 and a memory 152, [0312-0314], and Fig. 15]), the program including instructions for: 
receiving, by a terminal, first higher layer signaling indicating a plurality of uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive an upper layer message as an RRC message or a system information for indication of  a DL resource (see resource element in Fig. 6)  and a UL resource, (see resource element in Fig. 6), [0089, 0222], and Fig. 6]), 
wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols ([see, e.g., wherein generating a plurality of uplink reference signal, 14 OFDM symbols in case of a normal cyclic prefix (normal CP), [0009, 0124], and Fig. 6]), and 
wherein each uplink reference signal symbol group (i.e., DRS or DMRS) of the plurality of uplink reference signal symbol groups comprises at least one time unit ([see, e.g., a demodulation reference signal (DMRS) is transmitted in a subframe corresponds each slot in time axis, [0133], and Fig. 6]), and 
wherein each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein the resource blocks belonging to the resource block (RB) pair may occupy different subcarriers in each of 2 slots, resource block (RB) exemplarily includes 12 subcarriers in frequency domain, [0071, 0074,  0124], and Fig. 6]); and 
receiving, by the terminal, first control information (i.e., DCI)  using a physical channel (PDCCH) ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]).
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups, and wherein the first control information further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group.  
However, D2 discloses wherein the first control information ([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14]) comprises indication information indicating  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups ([see, [0113], and Fig. 14, the DCI representing includes the uplink scheduling information and system information. However, in [0055-0056], said the uplink reference signal symbol group, such as the DMRS, are positioned in a plurality of group of DMRS symbol of each slot]), and 
wherein the first control information([see, Downlink Control Information (DCI), 0112-0113], and Fig. 14])  further comprises indication information indicating  an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups ([see, [0079, 0119-0120], and Fig. 14, the UE maps resources in subcarrier in the plurality of resources in subcarriers. Furthermore, in [0119], and Fig. 14, the base station may allocate a slot or a subcarrier of an RB based on DCI, and map the number subcarrier with in the DCI]), and
sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group ([see, [0071], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0119], discloses the RB allocate a slot of symbols and a subcarriers]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 18, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein each uplink reference signal symbol group (i.e., DMRS symbols)  of the plurality of uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., wherein the uplink reference signal symbol group (i.e., DMRS symbols), transmitted on a 3.sup.rd and 9.sup.th SC-FDMA symbol in case of the extended CP, [0139], and Fig. 9]).  
As per Claim 19, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein the 14 symbols comprise symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprise symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix  ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claim 20, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein the time unit is one symbol or two symbols ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain, [0124, 0157-0158], and Fig. 6]).  
As per Claim 21, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 22, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one subcarrier ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain.times.12 subcarriers in frequency domain, [0124], and Fig. 6]).
As per Claim 23, D1 and D2  the apparatus according to claim 17, and D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]).
D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence ([see, [0071, ], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0114, 0119], discloses the RB allocate a slot of symbols and a subcarriers and scheduling a single downlink-shared channel (PDSCH) codeword disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
As per Claim 25, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein each uplink reference signal symbol group of the at least one uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., wherein the uplink reference signal symbol group (i.e., DMRS symbols), transmitted on a 3.sup.rd and 9.sup.th SC-FDMA symbol in case of the extended CP, [0139], and Fig. 9]).  
As per Claim 26, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein the 14 symbols comprises symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprises symbols #o, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claim 27, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein the time unit is one symbol or two symbols; and wherein the at least one time unit in each uplink reference signal symbol group includes a time unit comprising at least one of symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 28, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claim 29, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one subcarrier ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain.times.12 subcarriers in frequency domain, [0124], and Fig. 6]).
As per Claim 30, D1 and D2 discloses method according to claim 24, and  D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]); and 
D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence ([see, [0071], and Fig. 4, the RB in which the resource is mapped is transmitted to a base station, and in [0114, 0119], discloses the RB allocate a slot of symbols and a subcarriers and scheduling a single downlink-shared channel (PDSCH) codeword disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide allocation of the symbols on the slot  or a subcarrier of the RB information results improving system capacities, and solving a signal collision problem (D2, ¶ [0019]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/Examiner, Art Unit 2468